          Case 5:16-cr-00189-F Document 111 Filed 08/07/20 Page 1 of 3




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                 )
                                          )
                    Plaintiff,            )
                                          )
-vs-                                      )   Case No. CR-16-189-F
                                          )
AMBER LINN PERKINS,                       )
                                          )
                    Defendant.            )


                                     ORDER

       On July 23, 2020, the court entered an order dismissing without prejudice
defendant, Amber Linn Perkins’ “Motion for Compassionate Release Pursuant [to]
[1]8 U.S.C. § 3582(c)(1)(A)[i] Due to the Covid-19 Pandemic.” See, doc. no. 109.
The court determined that it lacked jurisdiction to grant defendant a sentence
reduction under § 3582(c)(1)(A)(i) because defendant had not demonstrated that she
had complied with the statute’s exhaustion or 30-day requirement prior to filing her
motion.
       Presently before the court is defendant’s request for reconsideration of the
court’s order. Doc. no. 110. Defendant maintains that “[d]ependence on the [Bureau
of Prisons] to determine the existence of an extraordinary and compelling reason is
contrary to the new amendments made by the Sentencing Commission and Congress
under the First Step Act.” Doc. no. 110, at pp. 1-2. According to defendant, “the
amended [§] 3582(c)(1)[A](i) vests courts with independent discretion, under the
catch all provision, to determine whether extraordinary or compelling reasons [exist]
to reduce a sentence.” Id. at p. 2. Therefore, defendant requests the court to
           Case 5:16-cr-00189-F Document 111 Filed 08/07/20 Page 2 of 3




reconsider its decision dismissing without prejudice her motion. Defendant also
requests the appointment of counsel to assist her in obtaining appropriate medical
documentation for the court. The court denies both requests.
        Federal courts “lack jurisdiction to modify a term of imprisonment once it
has been imposed,” except where a modification is “statutorily authorized.” United
States v. Graham, 704 F.3d 1275, 1277 (10th Cir. 2013). Section 3582(c)(1)(A)(i) of
Title 18 of the United States Code authorizes the court, “upon motion of the
defendant after the defendant has fully exhausted all administrative rights to appeal
a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
lapse of 30 days from the receipt of such a request by the warden of the defendant’s
facility, whichever is earlier,” to reduce a defendant’s sentence, after considering the
factors set forth in 18 U.S.C. § 3553(a), if it finds that “extraordinary and compelling
reasons warrant such a reduction . . . and that such a reduction is consistent with
applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.
§ 3582(c)(1)(A)(i) (emphasis added).
       As stated in the July 23, 2020 order, the court lacks jurisdiction to grant
defendant a sentence reduction under § 3582(c)(1)(A)(i) because she did not first
demonstrate compliance with the statute’s exhaustion or 30-day requirement. This
court has previously ruled that the requirement is jurisdictional and may not be
waived. See, United States v. Heffel, No. CR-16-174-F, Order filed April 24, 2020
(doc. no. 42). Defendant’s cited authority does not persuade the court to change its
prior position.1
       As to defendant’s request for appointment of counsel, the court finds the
request should be denied. There is no constitutional right to counsel beyond the


1
 Section 571.61 of Title 28 of the Code of Federal Regulations outlines the procedure for initiation
of a request for a motion under 18 U.S.C. § 3582(c)(1)(A)(i). These requirements are also laid out
by the Bureau of Prisons in Program Statement 5050.50.

                                                 2
            Case 5:16-cr-00189-F Document 111 Filed 08/07/20 Page 3 of 3




direct appeal of a criminal conviction. See, Swazo v. Wyoming Dept. of Corrections
State Penitentiary Warden, 23 F.3d 332, 333 (10th Cir. 1994). And no right to
counsel extends to a § 3582(c) motion for reduction of sentence. See, United States
v. Campos, 630 Fed. Appx. 813, 816 (10th Cir. 2015); United States v. Olden, 296
Fed. Appx. 671, 674 (10th Cir. 2008) (unpublished decisions cited as persuasive
pursuant to 10th Cir. R. 32.1(A)). Although the district court has discretion to appoint
counsel, Engberg v. Wyoming, 265 F.3d 1109, 1122 (10th Cir. 2001), the court
declines to do so. Defendant should be able to obtain any medical documentation
she believes necessary for the filing of a § 3582(c)(1)(A)(i) motion, once she has
complied with the exhaustion or 30-day requirement.
        Accordingly, defendant, Amber Linn Perkins’ “Request for ReConsideration
of an Order Denying her Motion for Compassionate Release due to failing to
Exhaust the Administrative Remedy Process” (doc. no. 110), filed August 3, 2020,
is DENIED.
        IT IS SO ORDERED this 7th day of August, 2020.




16-0189p022 (Perkins).docx




                                           3
